internal_revenue_service significant index no department of the treasury washington dc contact person telephone number in heterence to datel ep ra t a2 nov in re request_for_ruling on behalf of this letter is in response to your request dated date in which you asked for a ruling as to whether certain proposed distributions from certain individual_retirement_accounts iras owned by you are part of a series of substantially_equal_periodic_payments and are therefore not subject_to the percent additional tax imposed under sec_72 of the internal_revenue_code code the ruling_request was amended by you in a telephone call with of our office on date and confirmed in a follow-up letter dated date to modify the methodology used to calculate distributions for and subsequent years according to the facts as stated you are the owner of two traditional iras ira and ira and you are a participant in two plans sponsored by your employer a plan described in sec_401 of the code and a defined_benefit_plan with a cash balance feature you will attain age in and are planning to retire in that same year upon retirement in you plan to roll over your account balance under the sec_401 plan and the single-sum distribution you will receive from the cash_balance_plan into one of your two traditional iras and you wish to start taking monthly distributions from these two iras in date you want to avoid the additional percent tax imposed under sec_72 on early distributions by using the exception provided in sec_72 of the code for substantially_equal_periodic_payments you will calculate a monthly distribution amount for each year by first calculating an annual distribution amount and then dividing the annual distribution amount by to obtain a monthly distribution amount the monthly distribution amount to be distributed for each of the last six months of will be calculated as one-twelfth of the amount obtained by amortizing the aggregated account balances of ira and ira as of date over a number of years equal to your life expectancy in using an interest rate equal to percent of the annual federal_mid-term_rate in effect for date for subsequent years the monthly distribution amount will be calculated as one-twelfth of the amount obtained by amortizing the aggregated account balances of ira and ira as of december of the prior year over the number of years equal to your applicable life expectancy using your age attained in the year for which the distributions are calculated using an interest rate equal to percent of the federal_mid-term_rate in effect for january of the distribution year all distributions will be taken from ira or ira or from both ira and ira and only from these accounts ruling requested based on these facts you have requested the following ruling the proposed method of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72civ of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met applicable law sec_408 of the internal_revenue_code provides that amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code sec_72 of the internal_revenue_code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the internal_revenue_code was added to the code by the tax_reform_act_of_1986 tra_'86 effective generally for taxable years beginning after date sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans inciding iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 a iv of the code provides that sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment and the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 iv exception plus interest for the deferral_period sec_1_72-9 of the income_tax regulations regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life table v and joint life and last survivor expectancies for two lives table vi notice_89_25 1989_1_cb_662 provides guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 q a-12 of notice_89_25 provides three methods for determining substantially_equal_periodic_payments for purposes of sec_72 of the code two of these methods involve the use of an interest rate assumption which must be an interest rate that does not exceed a reasonable interest rate on the date payments commence proposed methodology the proposed method for determining monthly periodic_payments described in the ruling_request as modified is to calculate an end-of-year annual distribution amount which is then divided by twelve to obtain a monthly distribution amount because distributions of your benefits under the sec_401 plan and the cash_balance_plan are not expected until after the first quarter of monthly distributions from ira sec_1 and for will not commence until date and only six monthly distributions will be paid in the monthly distribution amount for will be calculated as one-twelfth of the end-of-year annual distribution amount obtained by amortizing the aggregated account balances of ira and ira as of date over a number of years equal to your life expectancy obtained from table v of sec_1_72-9 of the regulations set forth in part in table i of appendix e of irs publication using your age attained in at an assumed interest rate equal to percent of the annual federal_mid-term_rate used for purposes of code sec_1274 in effect for date for subsequent years the monthly distribution amount will equal one-twelfth of the end-of-year annual distribution amount obtained by amortizing the aggregated account balances of ira and ira as of december of the prior year over a number of years equal to your life expectancy obtained from table v of sec_1_72-9 of the regulations currently set forth in part in table i of appendix e of irs publication using your age attained in the year for which distributions are calculated using an assumed interest rate equal to percent of the annual federal_mid-term_rate in effect for january of the year for which distributions are calculated all monthly distribution amounts will be taken out of ira or ira or from both ira and ira and only from these iras conclusion the life expectancy and interest rate used are such that they do not result in the circumvention of the requirements of sec_72 and sec_72 of the code through the use of an unreasonable life expectancy or an unreasonably high interest rate accordingly we conclude that the proposed method as modified of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met this ruling is directed only to the individual that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely yours ‘atin lfpend martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division
